Citation Nr: 1435983	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-39 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, to include on a secondary basis. 

2.  Entitlement to service connection for atrial fibrillation/bradycardia to include on a secondary basis. 

3.  Entitlement to service connection for anemia to include on a secondary basis. 

4.  Entitlement to service connection for hypertension to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from December 1964 to December 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This case was before the Board in April 2010 when it was remanded for additional development.  

In November 2009, the Veteran testified at a video conference hearing in front of the undersigned.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  

The Veteran's psychiatric claim on appeal was initially characterized as a claim of service connection for depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to depression. Instead, as he has been diagnosed as having PTSD, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disability, to include PTSD and depression.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran maintains that he is entitled to service connection for atrial fibrillation/bradycardia, anemia, and hypertension, to include on a secondary basis.  He is service connected for diabetes mellitus and coronary artery disease.  Further development is required prior to the adjudication of these claims by the Board.

A review of the record shows that an April 2013 rating decision awarded service connection for coronary artery disease with congestive heart failure and assigned a 100 percent rating, effective July 24, 2012.  The April 2013 rating decision refers to an October 2012 statement from Veteran, a September 2012 medical opinion from P. K., NP, DNP, APNP and a July 2012 VA Heart Disability Benefits Questionnaire (DBQ); however, this evidence has not been associated with the claims file, VVA file, or VBMS file.  As this evidence may have bearing on the Veteran's claim, it should be obtained and associated with the claims file on remand. 

Moreover, regarding the Veteran's claims of secondary service connection, the VA examination reports of record have not addressed whether the claimed disabilities were caused or aggravated by service-connected coronary artery disease.  On remand, an additional medical opinion should be obtained.

Finally, since the Veteran's most recent VA psychiatric examination in September 2010, his VA outpatient treatment records note findings of PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  On remand, a medical opinion as to whether the Veteran has PTSD in accordance with DSM-IV should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any pertinent treatment records and statements identified but not provided by the Veteran.  In any event, obtain the October 2012 statement from Veteran, September 2012 medical opinion from P. K., NP, DNP, APNP and July 2012 VA Heart DBQ referred to by the April 2013 rating decision.  If any pertinent evidence identified by the Veteran cannot be obtained, request the Veteran and his representative to submit the outstanding evidence.

2.  Return the Veteran's claims file and a copy of any pertinent evidence in VVA and VBMS that is not included in the claims file to the examiners who conducted the September 2010 VA examinations.  If these examiners are not available, then have another VA examiner with appropriate expertise perform the review and render an opinion. 

Based upon the review of the Veteran's pertinent history and sound medical principles, the examiners should provide an opinion, with supporting rationale, as to whether the Veteran has hypertension, anemia and/or atrial fibrillation/bradycardia that is, at least as likely as not (a 50 percent or better probability), caused or aggravated by the Veteran's coronary artery disease or to his use of medication used to treat his service-connected coronary artery disease.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for a new VA psychiatric examination.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examiner should respond to the following:

(a)  The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria of the American Psychiatric Association for respective diagnoses, including PTSD.  Specifically confirm whether the Veteran has a current PTSD diagnosis.  The examiner should reconcile his or her opinion with the opinions found in the evidence of record.

(b)  If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to any in-service stressor. 

(c)  Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), then opine whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to service.  In addition, opine whether it is at least as likely as not (a 50 percent or better probability), caused or aggravated by the Veteran's diabetes mellitus and/or coronary artery disease or to his use of medication used to treat his service-connected disabilities.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representation should be furnished a supplemental statement of the case and provided the requisite appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



